        Case 2:20-cv-00437-RMP         ECF No. 9   filed 04/19/21   PageID.45 Page 1 of 2




1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
2                                                                      EASTERN DISTRICT OF WASHINGTON




3
                                                                        Apr 19, 2021
                                                                            SEAN F. MCAVOY, CLERK


4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      SH’KEENAN CAGE,
8                                                    NO: 2:20-CV-437-RMP
                                  Plaintiff,
9                                                    ORDER OF DISMISSAL WITH
            v.                                       PREJUDICE
10
      UNITED STATES OF AMERICA,
11
                                  Defendant.
12

13         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

14   ECF No. 8. Having reviewed the Motion and the record, the Court finds good cause

15   to grant dismissal.

16         Accordingly, IT IS HEREBY ORDERED:

17         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 8, is

18               GRANTED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

20               costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
        Case 2:20-cv-00437-RMP     ECF No. 9   filed 04/19/21   PageID.46 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

4    close this case.

5          DATED April 19, 2021.

6
                                                s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
